DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites, “a blade,” “a blade position detecting mechanism,” “a motion trajectory library,” “a plurality of adjusting means,” “a blade adjusting mechanism,” etc.  These elements have already been introduced in claim 1 from which claim 8 depends.  These elements should read, --the—instead of “a,” since they have already been introduced.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 discloses, “a first angle” in both line 7 and line 8.  It is then unclear which “first angle” is being references in line 12.  Clarification is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (10,865,542).

Regarding claim 1, Smith et al. discloses a grader comprising:
A blade mechanism (16), comprising a blade;
A blade adjusting mechanism comprising a plurality of adjusting means (40,42,66) respectively corresponding to at least two degrees of freedom of the blade, operably connected to the blade mechanism, and configured to adjust a spatial position and/or angle of the blade
A blade position detecting mechanism (76,78,80,82) configured to detect a slope parameter for characterizing a spatial position of the blade
A motion trajectory library (94) configured to store motion functions of the plurality of adjusting means respectively when different operating conditions and/or different grades are switched (column 7 lines 19-35)
A controller (74) communicatively connected with the blade adjusting mechanism (column 7 lines 7-11), the blade position detecting mechanism (column 8 lines 35-38) and the motion trajectory library, and configured to call a corresponding motion function in the motion trajectory library according to a set operation condition and a required slope, and control at least one of the plurality of adjusting means according to a position parameter of the blade and the motion function (column 7 lines 29-36)

Regarding claim 2, the controller has a built in memory in which the motion trajectory library is located (column 7 lines 24-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (10,865,542) as applied to claims 1 and 2 above and further in view of Kean et al. (2020/0087888).

Regarding claim 3, Smith discloses the grader blade and adjustment mechanism as described above, including an embodiment with a suspended frame arrangement typical of motor graders (Figure 3), but fails to disclose specifics regarding the frames/functionality.  Like Smith, Kean also discloses a controller/adjustment mechanism for a grader blade.  Unlike Smith, Kean discloses a body frame (18), swing frame (22) and rotary support (24) such that the blade is both rotatably and slidably arranged on the rotary support.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the swing frame and rotary support to support the blade mechanism in Smith as taught by Kean as it would be combining prior art elements according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as both Smith and Kaen disclose a suspended grading blade with adjustment means.

Regarding claim 4, the combination discloses that the plurality of adjusting means comprise a left lift cylinder (52) and a right lift cylinder (56) connected between the body frame (18) and the swing frame (22) to drive the swing frame to pitch relative to the body frame (18) (Kaen – Figure 4) a tilt cylinder (34) connected between the swing fame and the body frame to drive the swing frame to side swing, a rotary motor (26) to drive the rotary support (24) relative to the swing frame, an offset cylinder (36) connected between the blade and rotary support to slide the blade relative to the rotary support and an angle cylinder (29) between the rotary support and the blade to drive the blade to rotate relative to the rotary support.

Regarding claim 5, the combination discloses valves associated with the cylinders and all communicatively connected with the controller (Smith column 6 lines 33-45).

Regarding claim 6, the combination discloses that the grader utilizes a converter (92) to utilize slope parameters detected and turn them into a recognizable signal for the controller to which then converts a control instruction from the controller into a signal for the valves.

Regarding claims 7 and 14, the combination discloses the use of sensors associated with all of the cylinders such that the controller/processor can monitor and control all aspects of the adjustment system.

Regarding claims 8 and 13, the combination discloses a blade control method of a grader as described above comprising; detecting a slope parameter of a blade, calling a function from a motion trajectory library/memory according to a set operation condition and a required slope and controlling at least one of the plurality of adjusting means. (column 8 line 60 through column 9 line 10).

Regarding claim 9, the combination discloses adjusting the cylinders/valves if the slope is incorrect and maintaining the cylinders/valves if the slope is correct (column 8 line 60 through column 9 line 10).

Regarding claim 10, the combination disclose that the operation could be a flat shoveling operation condition, a scraping groove operation condition or a scraping slope operation condition.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art includes various other blade positioning control systems for motor graders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671